     Case 2:21-cv-00647-RFB-VCF Document 13 Filed 08/10/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American Express
     Company
 7
 8                            UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   DEBORAH R. CINTRON, M.D.,                    Case No. 2:21-cv-00647-RFB-VCF
     individually,
11
                            Plaintiff,
12                                                STIPULATION AND ORDER TO
     vs.                                          EXTEND DEADLINE TO RESPOND
13
     AMERICAN EXPRESS COMPANY, a (THIRD REQUEST)
14   New York Corporation, and DOES 1-10
     inclusive,
15
                            Defendants.
16
17                    Plaintiff Deborah R. Cintron, M.D. (“Dr. Cintron”) and defendant
18   American Express Company (“Amex”) stipulate that the deadline for Amex to
19   respond to the complaint (ECF No. 1) be extended for a period of 30 days from
20   Friday, August 6, 2021 until Monday, September 6, 2021.
21                    The Parties have reached a settlement and are finalizing settlement
22   paperwork. Upon finalizing settlement paperwork and payment of the settlement
23   amount, the parties will file dismissal paperwork with the Court.
24

     2885921_1.docx                                                              Page 1 of 2
     Case 2:21-cv-00647-RFB-VCF Document 13 Filed 08/10/21 Page 2 of 2




 1                    Thus, this extension is requested to permit the parties to finalize their

 2   settlement and subsequently dismiss the instant action.

 3
     THE LAW OFFICE OF                                   KAEMPFER CROWELL
 4   AMANDA L. IRELAND, LTD.
 5
     /s/ Amanda L. Ireland
 6
     Amanda L. Ireland, No. 13155                        Robert McCoy, No. 9121
 7   7854 West Sahara Avenue                             Sihomara L. Graves, No. 13239
     Las Vegas, Nevada 89117                             1980 Festival Plaza Drive, Suite 650
 8                                                       Las Vegas, Nevada 89135
     Attorney for Plaintiff Deborah R.
 9   Cintron, M.D.                                       Attorneys for Defendant American
                                                         Express Company
10
11
12                                                  ORDER

13                    IT IS SO ORDERED.

14   IT IS HEREBY ORDERED that that
     parties must file a proposed stipulation
     and order for dismissal on or before       _______________________________________
15   September 3, 2021.                         UNITED STATES MAGISTRATE JUDGE
16
                                                         8-10-2021
17                                              DATED: _______________________________

18
19
20
21
22
23
24

     2885921_1.docx                                                                    Page 2 of 2
